DETAILED ACTION
This final office action is responsive to application 16/845,398 with applicant’s amendment as filed on 06/22/2022 in which claims 1, 7 and 13 were amended.
Claims 1 - 20 are currently pending and under examination, of which claims 1, 7 and 13 are independent claims. No claims are currently in condition for allowance.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The rejection over Double Patenting is withdrawn as necessitated by applicant’s filing of a Terminal Disclaimer for US Patent 10,628,491.
Applicant’s amendments and remarks dated 06/22/2022 in view of the prior art have been fully considered and they are not deemed persuasive. Remarks are brief and do not guide the interpretation so as to assist with discerning claimed subject matter in light of the art. 
Particularly, applicant traverses with regard to reference Saeedi “nowhere within Saeedi, taken alone or in combination is there any disclosure or suggestion of the cognitive machine learning operation implementing a cognitive learning technique from a plurality of cognitive learning techniques according to a cognitive learning framework, much less an individual cognitive learning technique of the plurality of cognitive learning techniques being associated with a primary cognitive learning style and bounded by an associated primary cognitive learning category”. 
The examiner respectfully disagrees. Saeedi teaches cross-validation Fig 2 which is described “Cross-validation is a statistical method of evaluating and comparing learning algorithms” [P.4, C]. Thus, cross-validation is a cognitive (machine learning) operation evaluating plurality of algorithm techniques, at least one of which details the classifier further resolving class/category by labeling. This is supervised learning technique which is comprised within instant application’s Fig 10. Reading the entirety of Fig 10 into the claim is improperly narrow. Moreover, the claim language does not convey particularity of technical solution or the significance of the language.
In consideration of the foregoing, the argument is not persuasive. However, in light of amendment, updated search and consideration is given to further identify functionalities regarding plurality of cognitive learning techniques in light of the art. When considered as a whole, the language appears to suggest model selection which is conveyed by new reference Shah. The rejection under obviousness 35 U.S.C. 103 is updated below. 
Examiner suggests further claim language to bring forward technical functionalities such as comprising reinforcement learning and how weighted attributes are used for a relevance measure or a normalization operation so as to help in distinguishing.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-10, 12-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over: 
Dubey et al., “Weaver: A High-Performance, Transactional Graph Database Based on Refinable Timestamps” hereinafter Dubey, in view of 
Saeedi et al., “Multi-class SVMs Analysis of Side-Channel Information of Elliptic Curve Cryptosystem” hereinafter Saeedi, and further in view of 
Shah et Zhang, “Bayesian Regression and Bitcoin” hereinafter Shah (arXiv: 1410.1231v1), and further in view of 
Greaves et Au, “Using the Bitcoin Transaction Graph to Predict the Price of Bitcoin” hereinafter Greaves.
With respect to claim 1, Dubey teaches: 
A computer-implementable method for generating and using a cognitive session graph {Dubey discloses Weaver, a “blockchain explorer” with “directed acyclic graph” (DAG), see Figs 1 and 4 with servers, Abstract, [P.855 Sect3.4 ¶4], [P.858 Sect5.2]} comprising: 
receiving data from a plurality of data sources, the plurality of data sources comprising a blockchain data source, the blockchain data source providing blockchain data {Dubey [P.854 Sect3.1] “receives the transaction from a client” wherein transaction is bitcoin/blockchain data throughout, see [P.859 Sect6.1 ¶2-3] and a plurality of clients are illustrated Fig 4}; 
processing the data from the plurality of data sources, the processing the data from the plurality of data sources performing data enriching to provide enriched data {Dubey [P.856 Last¶] “assign refinable timestamps to transactions thereby establish order” is enriching data as is [P.858 Sect4.6] “Graph partitioning… dynamically colocating a vertex with the majority of its neighbors”}; 
providing the blockchain data to a cognitive inference and learning system, the cognitive inference and learning system comprising a cognitive platform {Dubey [P.853 Sect2.1-2.3] discloses a Model being graph with weighted edges for the blockchain transactions. A graph data model is cognitive platform for implementing Weaver architecture on the Intel hardware, see [P.859-60]. [P.858 Sect4.5]}; 
generating the cognitive session graph, the cognitive session graph being associated with a session, the cognitive session graph comprising at least some enriched data, the session comprising a plurality of queries over a period of time, the plurality of queries being stored within the cognitive session graph associated with the session {Dubey Figs 1-2 illustrate graph which “creates” (generates) among graph nodes and edges, also named vertices and links/paths. Further, as title notes, timesteps are refinable particularly [Sect.3 P.854-56] noting “parameter τ – the clock synchronization period” and vector of timestamps is detailed among partially ordered sets (posets) denoted by operands ≼ Eqs.1-2}; 
performing a cognitive machine learning operation via the cognitive inference and learning system using the blockchain data, the cognitive machine learning operation implementing a cognitive learning technique according to a cognitive learning framework, the cognitive learning framework comprising a plurality of cognitive learning styles and a plurality of cognitive learning categories, […], the cognitive machine learning operation applying the cognitive learning technique via a machine learning algorithm to generate a cognitive learning result {Dubey discloses per [P.857 Sect4.4 ¶5] “Weaver first iterates through the multi-version graph” emphasis multi-versioning (throughout). That is, at each iteration, a version of the graph data model is computed. Versioning of graph data model is a technique for implementing plurality of styles and categories, the technique is akin to model-parallel architectures which refer to model selection as a snapshot, hence [P.854 ¶1] “snapshot of the graph”. Moreover, styles and categories may include for example [P.856 Sect4.1 Last¶] “oracle can infer and maintain implicit dependencies” where inference is a style (application Fig 10:1008) and where the implicit dependencies are a category which is interaction-based (application Fig 10:1014). Alternatively, another style/category may be pattern based [P.858 Sect4.6] (application Fig 10:1028) and/or labeling as a direct correlation [P.853 Sect2.1] (application Fig 10:1024) direct conveys claimed plurality of styles. Weaver’s Fig 4 “architecture” is a cognitive framework implementing Weaver model Figs 2-3}; 
associating a cognitive blockchain with the cognitive session graph {Dubey [P.858 Sect5.2] “blockchain explorer that stores the transaction data as a directed graph”, [P.859 Sect6.1 ¶2-3]}; and, 
14updating a knowledge model using the cognitive learning result and the cognitive session graph, the updating being performed via the cognitive platform of the cognitive inference and learning system {Dubey Fig 1 illustrates “graph undergoing an update” e.g., [P.855 Sect3.4 ¶3] “Updates to the event dependency graph, caused by new events or new dependencies”, [P.856 Sect4.2 ¶1] updates both in-memory and back-end graphs and gatekeeping with an event loop. Once again, note graph as model [P.858 Sect4.5] “graph data model”}.
	However, Dubey does not prima facie teach performing […] wherein “each of the plurality of cognitive learning styles comprising a generalized learning approach implemented by the cognitive inference and learning system to perform the cognitive learning operation, each of the plurality of cognitive learning categories referring to a source of information used by the cognitive inference and learning system when performing the cognitive learning operation, an individual cognitive learning technique being associated with a primary cognitive learning style and bounded by an associated primary cognitive learning category”
	Saeedi teaches: 
	each of the plurality of cognitive learning styles comprising a generalized learning approach implemented by the cognitive inference and learning system to perform the cognitive learning operation, each of the plurality of cognitive learning categories referring to a source of information used by the cognitive inference and learning system when performing the cognitive learning operation, an individual cognitive learning technique being associated with a primary cognitive learning style and bounded by an associated primary cognitive learning category {Saeedi discloses multi-class svm classification for cryptographic systems, see Fig 2 [P.4] and [P.3 Sect.B] which includes labeling. Labeling in classification/categorization is a supervised learning style/approach. See instant specification [00158] “As used herein, a cognitive learning style broadly refers to a generalized learning approach” describing Fig 10 which illustrates catch-all techniques including supervised. Resolving the class among multi-class as illustrated by Saeedi denotes the information’s record as traced. A record trace is akin to cryptographic source as would be applicable to the blockchain dataset of Dubey. Finally, the individual and primary technique/style being bounded by a category is the class itself because category is synonymous with class, and multi-class evaluates each individually. Furthermore, k-fold cross-validation is employed per [P.4 Sect.C] “Cross-validation is a statistical method of evaluating and comparing learning algorithms” which suggests plurality of cognitive learning techniques}
	Saeedi is directed to machine learning with cryptographic data thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to utilize a multi-class classification technique of Saeedi for the model of Dubey for the motivation because “In multi-class classification, each training point belongs to one of N different classes. The goal is to construct a function which, given a new data point, will correctly predict the class to which the new point belongs” (Saeedi [P.3 Sect.B ¶1]).
	However, Saeedi and Dubey do not fully disclose the learning techniques being plurality, in limitation of performing a cognitive machine learning operation, when read narrowly in light of the specification. Shah teaches: 
	Shah teaches implementing a cognitive learning technique from a plurality of cognitive learning techniques […] an individual cognitive learning technique of the plurality of cognitive learning techniques {Shah [P.1 Last¶] “choosing a reasonable parametric function space over which one tries to estimate parameters using observations” further detailed per Equation 8 [P.4] as learning parameters being weights w, for “finding the best linear fit”. Choosing parametric function space is model selection and techniques include modeling regressors by weighting as a sum of products, i.e., ∑w*∆p} Further, the inference is applied to bitcoin which is a transaction graph as supported by Greaves whom additionally includes feature selection [P.4 Sect3.3], [P.6] Tbls 1-2.
	Shah is directed to machine learning with bitcoin which is a blockchain technology, thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to perform model selection described by Shah in combination for the motivation of bitcoin speculation where one might profit using quantitative strategies and by choosing the best prediction model (Shah [P.3 ¶4]). For example, “the strategy is still profitable even when the price is decreasing” (Shah [P.5 ¶2]).

With respect to claim 2, the combination of Dubey, Saeedi, Shah and Greaves teaches the method of claim 1, wherein 
	the session is related to at least one of a user, group of users, theme, topic, issue, question, intent, goal, objective, task, assignment, process, situation, requirement, condition, responsibility, location, period of time and a block in a blockchain {Dubey Fig 2 users and subsets thereof where session may create an edge of said user; [P.858 Sect5.2] “user clustering”}.

With respect to claim 3, the combination of Dubey, Saeedi, Shah and Greaves teaches the method of claim 1, further comprising: 
	processing the cognitive session graph and the cognitive blockchain to provide a cognitive insight, the cognitive insight being related to the session {Dubey [P.852 Sect.1 ¶2] “path discovery” is insight, again at [P.858 Sect4.6 ¶2]. A path is an edge/link between nodes of the transactional graph, the transaction being a session, Fig 1 [P.853 Sect2.2]}.

With respect to claim 4, the combination of Dubey, Saeedi, Shah and Greaves teaches the method of claim 3, further comprising: 
	processing the data from the plurality of data sources, the processing the data from the plurality of data sources performing data enriching to provide second enriched data; generating a second cognitive session graph, the second cognitive session graph being associated with a second session, the second cognitive session graph comprising at least some of the second enriched data; and, processing the second cognitive session graph to provide a second cognitive insight, the second cognitive insight being related to the second session {Dubey [P.857 Sect4.4 ¶5] discloses iterating. Iterating repeats the graph versioning process already noted to convey a second, third, Nth etc of claimed elements, particularly as filtering is applied to updates at each iteration per [P.857 Sect4.4 ¶5]. See also event loop [P.856 Last¶]}.

With respect to claim 6, the combination of Dubey, Saeedi, Shah and Greaves teaches the method of claim 1, wherein: 
	the cognitive session graph comprises a user query, the user query being represented as a node within the cognitive session graph; and the node within the cognitive session graph is linked to a node within a universal cognitive graph {Dubey [P.853 ¶3] “graph analysis queries… allows historical queries which run on past, consistent versions of the graph” with Fig 2 user nodes illustrated. The graph being universal corresponds to backend or historical graph}.

With respect to claim 7, the rejection of claim 1 is incorporated. Dubey teaches: 
	A system comprising: a processor; a data bus coupled to the processor; and a non-transitory, computer-readable storage medium embodying computer program code, the non-transitory, computer-readable storage medium being coupled to the data bus, the computer program code interacting with a plurality of computer operations and comprising instructions executable by the processor {Dubey discloses system with hardware being Intel processors and memory [P.859 Sect6.1 ¶1] again [P.860 Sect6.4 ¶1]. Servers and execution are replete to implement computer functionality and code is noted to implement Weaver at [P.859 Sect.6 ¶1]} and configured for:
	The remainder of this claim is rejected for the same rationale as claim 1.

Claims 8-10 and 12 are rejected for the same rationale as claims 2-4 and 6, respectively.

With respect to claim 13, the rejection of claim 1 is incorporated.
	A non-transitory, computer-readable storage medium embodying computer program code, the computer program code comprising computer executable instructions {Dubey discloses code for implementation of Weaver per [P.859 Sect.6 ¶1]. Figs 1-3 exemplify, and execution is replete} configured for:
	The remainder of this claim is rejected for the same rationale as claim 1.

Claims 14-16 and 18 are rejected for the same rationale as claims 2-4 and 6, respectively.

With respect to claim 19, the combination of Dubey, Saeedi, Shah and Greaves teaches the method of claim 13, wherein 
	the computer executable instructions are deployable to a client system from a server system to a remote location {Dubey Fig 4 servers implement [P.852 Sect.1 ¶5] “Weaver is a new online, distributed, and transactional graph database” emphasis distributed is remote, deployable}.

With respect to claim 20, the combination of Dubey, Saeedi, Shah and Greaves teaches the method of claim 13, wherein 
	the computer executable instructions are provided by a service provider to a user on an on-demand basis {Dubey [P.855 Sect3.4 ¶5] “on demand” again [P.859 Sect6.1 ¶1]. Weaver is online}.

Claims 5, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Dubey, Saeedi, Shah and Greaves in view of 
Luu et al., “Making Smart Contracts Smarter” hereinafter Luu, in view of 
With respect to claim 5, the combination of Dubey, Saeedi, Shah and Greaves teaches the method of claim 4. Luu teaches wherein: 
	the session and the second session are associated with a single user; the session and the second session correspond to a first purpose and a second purpose, respectively; and, the cognitive insight and the second cognitive insight are related to the first purpose and the second purpose, respectively {Luu discloses smart contracts, [P.263 ¶3] “constructs a Control Flow Graph of the contract, where nodes are basic execution blocks, and edges represent execution jumps between the blocks”. Contracts are with regard to blockchain/bitcoin where it is understood as transaction between users in a session being the contract. First and second purposes are with regard to rules, see [P.260] “a transaction execution can be modeled with the rules in Fig 9: the first rule… the second rule”. See rules Figs 9-10}.
	Luu is directed to blockchain graph modeling thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to implement the rules of Luu in combination for the motivation of enhancing smart contracts with rules and in a manner such that “a transaction is intended to follow the ‘transactional semantics’” (Luu [P.260 ¶3]).

Claims 11 and 17 are rejected for the same rationale as claim 5.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chase P Hinckley whose telephone number is (571)272-7935. The examiner can normally be reached M-F 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda M. Huang can be reached on 571-270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHASE P. HINCKLEY/Examiner, Art Unit 2124                                                                                                                                                                                                        
/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124